Title: To Thomas Jefferson from George Hammond, 20 June 1793
From: Hammond, George
To: Jefferson, Thomas



Sir
Philadelphia 20 June 1793

I have duly received your letter of yesterday.
In a written communication which I had the honor of addressing to you on the 2nd. of June 1792, and also in a conversation which I had with you on the following day, I assured you that I should lose no time in conveying to the King’s Ministers in England your representation dated the 29th. of May: And it was in fact forwarded to them in the course of some few days afterwards.
On the receipt of that paper, I was informed by his Majesty’s principal Secretary of State that it would be taken into immediate consideration, and that, after it had been thoroughly examined, I should receive some farther instructions relative to it. The transmission of those instructions, which I daily expect, has I presume hitherto been delayed in consequence of the very interesting events which since the receipt of it have occurred in Europe, and which have been of a nature so pressing and important as probably to have attracted the whole attentions of his Majesty’s ministers and thus to have diverted it from objects that are more remote, and that may perhaps have been regarded as somewhat less urgent. Whenever I shall learn his Majesty’s pleasure on the subject of your representation, you may depend, Sir, on speedily receiving my reply, to the preparation of which but little time will be requisite on my part, as, in consequence of my exertions for the purpose, I have already collected, in this country, the evidence necessary to substantiate most of the principal facts advanced in my statement of the 5th. of March, to which that representation was intended as an answer.
There is one passage in your letter of yesterday, Sir, of which it becomes me to take some notice. The passage I allude to is that wherein you mention “the blood and treasure which the detention of the Western posts costs the United States daily.” I cannot easily conjecture the motives in which this declaration has originated. After the evidence that this government has repeatedly received of the strict neutrality observed by the King’s governors of Canada during the present contest between the United States and the Indians, and of the disposition of those officers to facilitate as far as may be in their power any negociations for peace, I will not for a moment imagine that the expression I have cited was intended to convey the insinuation of their having pursued a different conduct, or that it had any reference to those assertions, which have been lately disseminated with more than usual industry though the public prints in this country, that the Western posts have been used by the government of Canada as the medium of supplying military stores to the Indians now engaged in war with the United States.

I can assure you, Sir, that if the delay on the part of my country in the execution of certain articles of the treaty of peace is such as to create disquietude in this government, I also experience similar impressions with respect to those articles which have hitherto not been carried into effect by the United States: As I am perpetually receiving complaints from the British creditors and their agents in this country of their inability to procure legal redress in any of the Courts of Law in one or two of the Southern States, in which states the greatest part of the debt remaining due to the subjects of Great Britain still continues to exist in the same condition as that in which it was at the conclusion of the war. I have the honor to be with great respect, Sir, Your most obedient Servant

Geo. Hammond

